COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Commitment of Richard A. Dunsmore

Appellate case number:     01-19-00101-CV

Trial court case number: 84023-CV

Trial court:               412th Judicial District Court of Brazoria County

        Appellant Richard Dunsmore, proceeding pro se, has been declared a vexatious litigant and
is the subject of a pre-filing order, signed on D e c e m b e r 1 2 , 2 0 1 8 , in In re Commitment of
Richard A. Dunsmore, Cause No. 8 4 0 2 3 - C V in the 4 1 2 t h District Court of Brazoria County,
Texas. See Office of Court Administration List of Vexatious Litigants Subject to Pre-Filing
Orders under Section 11.101, Civil Practice and Remedies Code, available at
https://www.txcourts.gov/media/1443162/richard-dunsmore.pdf) (last viewed on June 11, 2019;
see also TEX. CIV. PRAC. & REM. CODE § 11.104(b) (requiring office of court administration
to maintain list and post list of vexatious litigants on agency’s website); Douglas v. Am. Title
Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (taking judicial
notice of Harris County record of vexatious litigants).

       The Clerk of this Court may not file an appeal presented by a vexatious litigant subject
to a pre-filing order unless the litigant first obtains an order from the local administrative
judge permitting the filing, or the appeal is from a pre-filing order designating the person a
vexatious litigant. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a). Appellant is not
appealing from a pre-filing order designating him a vexatious litigant. See id. at § 11.103(d).

        Accordingly, unless appellant files proof that he has previously obtained an order from
the local administrative judge permitting the filing of this appeal, this appeal may be dismissed
for want of jurisdiction without further notice. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 11.103(a); TEX. R. APP. P. 42.3(a), (c). Appellant’s response, if any, is due to be filed with the
Clerk of this Court within 10 days from the date of this notice.

       It is so ORDERED.
Judge’s signature: ___Justice Sarah B. Landau__________________
                    Acting individually  Acting for the Court


Date: __June 13, 2019___